       Case 1:19-cr-00165-NGG Document 1 Filed 04/03/19 Page 1 of 2 PageID #: 1
                                                                                                                          FILED
                                                                                                                      IN CLERK'S OFFICE
                                                                                                                U.S. DISTRICT COURT E.D.N.Y.
                          _                                      GARAUFIS, J.
                                                                                                                                    ^            ^
                     j-                                                                                       1;16GR03063.001WJ
 (Rev. pi»)
                                                                                                               rXXTKHT NUMBER (Rec. Court}
                           TRANSFER OF JURISDICTION
                                                                          DISTRICT                             DIVISION
NA^U!ANO ADDRESS OF PRQBATIONEWSUPERVISED RELEASEE                                                            Albuquerque
                                                                          New Mexico
Edward Lewis
                                                                          NAME OF SENTENaNCi JUDGE
                                                                          William P. Johnson, Chief United States District Judge
                                                                                                      FROM                     TO
                                                                              DATES OF PROBATION/
                                                                              SUPERVISED RFJ.EASR
                                                                                                         01/06/2019                 01/03/2022


OFFENSE
Possession with Intent to Distribute Heroin in violation of21 U.S.C. 841(b)(1)(C)



part i - ORDER                         JURISDICTION

UNITED STATES DISTRICT COURT FOR THE
                                                                              DISTRICT OF New MexIco


        ms HEREBY:GR0ERED that, piirsuant to 18 ll,S.C. 3605,thejurisdiction of
   or sui«rvised release® named above be transferred with the records ofthis Court to Ae United States
   District court fonhe Eaatam District of New york                        ^ upon drat Court^
   Ofacceptance ofjurisdiction. This Court hereby expressly consents that the P.®"®''            "
   superviWleasemay be changed by the District Court to which this transfer is made without further
    inquiry ofthis court.*


                            February 26, 2019                                      IS/ William P. Johnson
                                        Date
                                                                                                United States District Judge


 ♦This seniencc may be .deleted in the discretion of the iransfcrring Coun-
 part 2 - ORDER ACCEPTING JURISDICTION

 UNT! BD STATES DISTRICT COURT FOR IHU . ^aste^n                               Dis"nucT OF New York


          IT IS HEREBY ORDERED that jurisdiction over the above-named probationer/supervised
    rcleasee be accepted and assumed by this Court from and after tJic entrs' of this order.




                                                                                       UnitedStates District Judge
                  Effective Date
                 Case 1:19-cr-00165-NGG Document 1 Filed 04/03/19 Page 2 of 2 PageID    #: 2 OFFICE
                                                                                ,, - 'N CLERK'S
                                                                                                            U.S. DISTRICT COURT E.D.N.Y.
                                          UNITED STATES PROBATION OFFICE                                    ★ APR - 3 2019 *
                                                      DISTRICT OF NEW MEXICO
                                                 PROBATION and PRETRIAL OFFICE
                                                                                                            BROOKLYN OFFICE
                                                          Margaret Vigil, Chief
333 LOMAS BLVD. NW,STE 170                                                                                         100 NORTH CHURCH STREET
ALBUQUERQUE,NM 87I0^9844                                                                                                 LAS CRUCES,NM 88001
(80S)348-2600                                                                                                                    (57S)S28-I500


800 EAST 30"'STREET
BUILDING S,SUITE A                                                                                                     500 NORTH RICHARDSON
FARMINGTON, NM 87401                                                                                                                ROOM 309
(SOS)325-5099                                                                                                              ROSWELL,NM 88201
                                                                                                                                 (57.5)624-1043


909 METRO AVENUE                                                                                                   120 SOUTH FEDERAL PLACE
                                                                                                                                    ROOM 304
GALLUP,NM 87301-5384
(SOS)726-1660                                                                                                              SANTA FE,NM 87501

                                                                                                                   hhhbhbbhISS^^
                                                             Respond to: Albuquerque



                                                              March 19,2019


                       Courtney Cooke
                       United States Probation Office
                       Eastern District of New York                                                       garaufis, j.
                       Re:    Edward Lewis
                              Docket No: 1:16CR03063-001WJ
                              TRANSFER OF JURISDICTION TO THE EASTERN DISTRICT OF NEW
                              YORK


                       Dear Ms. Cooke,

                              This letter is written in response to your district accepting Transfer of Jurisdiction
                       on this case. Attached is the Probation Form 22- Transfer ofJurisdiction Order, which
                       has been signed by United States District Judge William Paul Johnson. Please process
                       this form in your district for judicial approval and return to me for filing in the District of
                       New Mexico.


                              Thank you for your assistance. Should you have any questions, please contact me
                       at(505)348-2644.

                       Sincerely,


                        Jandy Hernandez
                       United States Probation Offi^erSuj             ecialist


                       #2570653
